Citation Nr: 0720574	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  03-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar disc 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a hip condition.  

4.  Entitlement to service connection for sexual dysfunction.

5.  Entitlement to service connection for an acquired 
psychiatric disorder and anxiety with depression.

6.  Entitlement to service connection for ruptured hernia or 
rectum.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had service in the Louisiana National Guard from 
October 1982 to January 1991.  He had active duty from March 
1983 to July 1983 and from November 1990 to December 1990.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).    

In an April 1998 rating decision, service connection for 
hemorrhoids was granted with a noncompensable evaluation 
effective December 19, 1990.  The veteran filed a notice of 
disagreement (NOD) and was granted an increase of 10 percent, 
effective December 29, 1990 to September 30, 1991; the 
noncompensable evaluation was reinstated on October 1, 1991.  
See January 2000 Board decision and rating decision.  In an 
April 2001 VA Form 21-4138 and VA Form 21-526, the veteran 
indicated that he was filing a claim for service connection 
for ruptured hernia/rectum.  He later referenced the ratings 
assigned for service-connected hemorrhoids in the May 2003 VA 
Form 9.  It is unclear whether he intended to file a claim 
for service connection for ruptured rectum or whether he 
intended to file a claim for increased rating for 
hemorrhoids.  The veteran also submitted a November 2006 VA 
Form 21-4138 in which he requests non-service connected 
pension.  The record does not reflect that the RO has 
addressed either issue.  Consequently, the Board REFERS the 
evaluation of the service-connected hemorrhoids and the 
pension claim to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board notes that additional evidence was received by the 
RO in Milwaukee, Wisconsin in November 2006, subsequent to 
the issuance of the March 2003 statement of the case (SOC).  
This evidence, which was not reviewed by the Agency of 
Original Jurisdiction (AOJ), was received by the Board in 
March 2007.  In a May 2007 letter, the Board informed the 
veteran that it had received this evidence and that he had 
the right to have the AOJ review the evidence before the 
Board did.  The veteran was also informed that this right 
could be waived if a response was submitted within 45 days; 
if no response was received, the Board would have to remand 
the appeal to the AOJ.  The veteran did not respond to this 
letter within the allotted time.  As such, the Board must 
remand the veteran's claim to the RO for consideration of 
this additional evidence.  See 38 C.F.R. §§ 19.37(b), 
20.1304(c) (2006).  

The additional evidence submitted includes a September 27, 
2006 notice letter from the Social Security Administration 
(SSA), which informed the veteran that he had been found 
disabled and had been granted disability insurance benefits.  
This evidence appears to be pertinent to the veteran's claims 
for service connection.  Medical records from SSA pertaining 
to any original or continuing award of disability benefits 
should be requested and associated with the claims folder 
before a decision is rendered on the veteran's claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The additional evidence also included a November 2006 VA Form 
21-4138, in which the veteran indicates he received a court 
settlement from an accident.  It is unclear whether this 
settlement is related in any way to the disabilities for 
which the veteran is claiming service connection.  The RO 
should attempt to obtain more information from the veteran 
regarding this settlement, as well as any pertinent documents 
related to the settlement.  

The RO must also provide the veteran with notice pertaining 
to the appropriate disability rating and effective date of 
any grant of service connection.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  
Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

3.  Request the veteran to provide more 
information regarding the court 
settlement he referred to in his November 
2006 VA Form 21-4138, as well as any 
documents related to the settlement.  

4.  Thereafter, readjudicate the claims, 
with specific consideration of the 
evidence received by the Board in March 
2007.  If the benefits sought on appeal 
remain denied, issue an updated 
supplemental statement of the case (SSOC) 
and give the veteran and his 
representative an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




